C. E. CHILLINGWORTH, Circuit Judge.
This cause was duly presented by counsel for the parties, upon the defendant’s motion for a new trial.
This is an automobile negligence suit brought by the plaintiff, a carpenter about 50 years of age, against the defendant, a woman about 65 years of age.
On the jury there were two carpenters, a painter, a mechanic, a hotel maintenance man and a dairy worker. Plaintiff was only *72slightly injured, needed little medical attention, had missed little work, but did complain of pain and suffering.
At the conclusion of the trial it was my view, and it still is, that both parties were exercising due care, that neither was at fault, that the real cause of the accident was a defective intersection street traffic light, which brought about an unavoidable accident.
I can point to no specific act which would warrant my setting aside the verdict for $11,282.50, or a finding that it was based on sympathy for the plaintiff and indifference to the rights of the defendant.
The verdict does not meet with my approval, but merely because of that I am not authorized to grant a new trial. Motion denied.